Billings, J.,
dissenting. Although the majority opinion relies on the defendant’s defense of the federal Truth in Lending Act, this Act was never specifically pled or even brought to the attention of the trial court until after the hearing was concluded and judgment was entered. It was first mentioned in an informal letter the defendant wrote to the trial court following the filing of the judgment order.
D.C.C.R. 80.3 governs small claims procedure, and D.C.C.R. 80.3(e) provides that the defendant shall state orally or in writing the defense to the claim. Here the defendant failed to do so until after judgment. A trial court will not be put in error for issues not raised below. Alexander v. Dupuis, 140 Vt. 122, 125, 435 A.2d 693, 695 (1981); Cameron v. Cameron, 137 Vt. 12, 15, 398 A.2d 294, 296 (1979).
Defendant’s subsequent informal and unsworn letter was treated as a motion for a new trial, D.C.C.R. 59, and was denied without a hearing. The defendant, in the motion, offered no new evidence or any affidavits. A timely motion for a new *321trial pursuant to D.C.C.R. 59 is addressed to the sound discretion of the trial court, the burden of showing an abuse of discretion is on the movant, and this Court will indulge in every reasonable presumption in favor of the trial court’s decision. Meacham v. Kawasaki Motors Corp., 139 Vt. 44, 47, 421 A.2d 1299, 1301 (1980); O’Neil v. Buchanan, 136 Vt. 331, 333, 388 A.2d 431, 433 (1978). No abuse of discretion was shown on the record before us.
Although the majority opinion is correct in stating that there was no evidence to support the deduction of $100 from the amount found due by the trial court to the plaintiff, this was never appealed by either the plaintiff or the defendant and therefore is not for appellate review.
I would affirm the judgment of the trial court. I am authorized to state that Mr. Justice Peck concurs in this dissent.